Case 1:21-cv-10426-LTS Document 8-6 Filed 05/29/20 Page 1 of 2




                  EXHIBIT C
         Case 1:21-cv-10426-LTS Document 8-6 Filed 05/29/20 Page 2 of 2




TEMPLE UNIVERSITY MISSION STATEMENT

Opportunity. Engagement. Discovery.
Temple University educates a vibrant student body and creates new knowledge through
innovative teaching, research and other creative endeavors. Our urban setting provides
transformative opportunities for engaged scholarship, experiential learning, and discovery of
self, others and the world. We open our doors to a diverse community of learners and scholars
who strive to make the possible real.
We are committed to the ideals upon which Temple was founded:
   ● providing access to an excellent, affordable higher education that prepares students for
     careers, further learning and active citizenship.
   ● creating a collaborative community of outstanding faculty and staff who foster inclusion
     and encourage the aspirations of Temple students.
   ● promoting service and engagement throughout Philadelphia, the Commonwealth of
     Pennsylvania, the nation and the world.




Adopted by the Board of Trustees on October 9, 2018
